                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

COREY DALE ROBINSON                                                                        PLAINTIFF

vs.                                    Civil No. 6:19-cv-06062

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION

                                   MEMORANDUM OPINION

        Corey Dale Robinson (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the

Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying his

application for a period of disability and Disability Insurance Benefits (“DIB”) under Title II of

the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 6. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed his disability application on April 14, 2017. (Tr. 15). In this

application, Plaintiff alleges being disabled due to gout, lower back pain, “IV’s,” high blood

pressure, problems walking, hypothyroid, and diabetes (Type II). (Tr. 186). Plaintiff alleges an




1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 12. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
onset date of January 31, 2016. (Tr. 15). This application was denied initially and again upon

reconsideration. (Tr. 58-86).

       Plaintiff requested an administrative hearing, and that request was granted. (Tr. 28-57).

On September 10, 2018, the ALJ held an administrative on this application in Hot Springs,

Arkansas. Id. At this administrative hearing, Plaintiff and Vocational Expert (“VE”) Elizabeth

Clem testified. Id.

       On January 14, 2019, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s application. (Tr. 12-27). The ALJ determined Plaintiff last met the

insured status requirements of the Act through December 31, 2016. (Tr. 17, Finding 1). Through

his date last insured, the ALJ found Plaintiff had the following severe impairments: degenerative

joint disease of the bilateral hips; degenerative disc disease of the lumbar spine; essential

hypertension; obesity; and diabetes mellitus type two. (Tr. 17 Finding 3). Despite being severe,

the ALJ also determined Plaintiff did not have an impairment or combination of impairments that

met or medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Tr. 18, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his

Residual Functional Capacity (“RFC”). (Tr. 18-21, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that, through
       the date last insured, the claimant had the residual functional capacity to perform
       sedentary work as defined in 20 CFR 404.1567(a) except he could only
       occasionally climb, stoop, crouch, kneel, and crawl. He could only occasionally
       reach and handle. He could not have exposure to unrestricted heights, climb ladders
       or scaffolding, or work in commercial driving.

Id.

                                                2
       The ALJ found Plaintiff was forty-seven (47) years old on his date last insured. (Tr. 21,

Finding 7).   Such a person is characterized as a “younger individual” under 20 C.F.R. §

404.1563(c). The ALJ also found Plaintiff had a limited education and was able to communicate

in English. (Tr. 21, Finding 8).

       The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 21, Finding 6). Plaintiff

and the VE testified at the administrative hearing regarding this PRW. Id. Based upon that

testimony, the ALJ found Plaintiff did not retain the capacity to perform his PRW. Id. The ALJ

then determined whether Plaintiff retained the capacity to perform other work existing in

significant numbers in the national economy. (Tr. 21, Finding 10). The VE testified at the

administrative hearing in this matter. (Tr. 28-57).

       Specifically, based upon the VE’s testimony, the ALJ found Plaintiff retained the capacity

to perform the following occupations: (1) surveillance-system monitor (sedentary, unskilled) with

approximately 11,000 such jobs in the nation; and (2) call-out operator (sedentary, unskilled) with

approximately 8,000 to 9,000 such jobs in the nation. (Tr. 22). Because Plaintiff retained the

capacity to perform these other occupations, the ALJ determined Plaintiff had not been under a

disability—as defined by the Act—at any time from January 31, 2016 (alleged onset date) through

December 31, 2016 (date last insured). (Tr. 22, Finding 11).

       Plaintiff requested the Appeals Council’s review of the ALJ unfavorable disability

determination. On May 14, 2019, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 1-6). On June 10, 2019, Plaintiff filed the present appeal. ECF No. 1. The

Parties consented to the jurisdiction of this Court of June 10, 2019. ECF No. 6. This case is now

ready for decision.



                                                 3
   2. Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically and laboratory

diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that his or her

disability, not simply his or her impairment, has lasted for at least twelve consecutive months. See

42 U.S.C. § 423(d)(1)(A).



                                                 4
        To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

    3. Discussion:

        In his appeal brief, Plaintiff raises the following two arguments for reversal: (1) the ALJ

erred in assessing Listing 1.02; and (2) the ALJ erred in assessing his RFC and subjective

complaints. ECF No. 14 at 1-18. Because the Court finds the ALJ erred in assessing his subjective

complaints, the Court will only address Plaintiff’s second argument for reversal.

        The Court notes that in assessing the credibility of a claimant, the ALJ is required to

examine and to apply the five factors from Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984) or

from 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929. 2 See Shultz v. Astrue, 479 F.3d 979, 983



2
 Social Security Regulations 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929 require the analysis of two
additional factors: (1) “treatment, other than medication, you receive or have received for relief of your
pain or other symptoms” and (2) “any measures you use or have used to relieve your pain or symptoms
(e.g., lying flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board, etc.).”
                                                       5
(2007). The factors to consider are as follows: (1) the claimant’s daily activities; (2) the duration,

frequency, and intensity of the pain; (3) the precipitating and aggravating factors; (4) the dosage,

effectiveness, and side effects of medication; and (5) the functional restrictions. See Polaski, 739

at 1322.

        The factors must be analyzed and considered in light of the claimant’s subjective

complaints of pain. See id. The ALJ is not required to methodically discuss each factor as long

as the ALJ acknowledges and examines these factors prior to discounting the claimant’s subjective

complaints. See Lowe v. Apfel, 226 F.3d 969, 971-72 (8th Cir. 2000). As long as the ALJ properly

applies these five factors and gives several valid reasons for finding that the Plaintiff’s subjective

complaints are not entirely credible, the ALJ’s credibility determination is entitled to deference.

See id.; Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). The ALJ, however, cannot discount

Plaintiff’s subjective complaints “solely because the objective medical evidence does not fully

support them [the subjective complaints].” Polaski, 739 F.2d at 1322.

        When discounting a claimant’s complaint of pain, the ALJ must make a specific credibility

determination, articulating the reasons for discrediting the testimony, addressing any

inconsistencies, and discussing the Polaski factors. See Baker v. Apfel, 159 F.3d 1140, 1144 (8th

Cir. 1998). The inability to work without some pain or discomfort is not a sufficient reason to find

a Plaintiff disabled within the strict definition of the Act. The issue is not the existence of pain, but

whether the pain a Plaintiff experiences precludes the performance of substantial gainful activity.

See Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991).




However, under Polaski and its progeny, the Eighth Circuit has not yet required the analysis of these
additional factors. See Shultz v. Astrue, 479 F.3d 979, 983 (2007). Thus, this Court will not require the
analysis of these additional factors in this case.
                                                     6
        In the present action, the Court finds the ALJ did not provide sufficient reasons for

discounting Plaintiff’s subject complaints. In his opinion, the ALJ summarized Plaintiff’s medical

records and provided the following routine statement regarding those allegations:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected to
        cause the alleged symptoms; however, the claimant’s statements concerning the
        intensity, persistence and limiting effects of these symptoms are not entirely
        consistent with the medical evidence and other evidence in the record for the
        reasons explained in this decision.

(Tr. 19).

        Based upon this review, the Court finds the ALJ improperly discounted Plaintiff’s

subjective complaints based upon his medical records alone. See Polaski, 739 F.2d at 1322

(holding a claimant’s subjective complaints cannot be discounted “solely because the objective

medical evidence does not fully support them [the subjective complaints]”). Accordingly, because

the ALJ provided an insufficient basis for discounting Plaintiff’s subjective complaints, this case

must be reversed and remanded.

    4. Conclusion:

        Based on the foregoing, the undersigned finds the ALJ’s RFC determination and credibility

analysis are not supported by substantial evidence in the record. As such, this case is reversed and

remanded for further findings consistent with this opinion. A judgment incorporating these

findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

        ENTERED this 14th day of April 2020.

                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE



                                                 7
